PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1265


PAUL A. SARTIN, Independent Executor of the Estate of Peter
A.T. Sartin,

                 Plaintiff - Appellant,

           and

PETER A.T. SARTIN,

                 Plaintiff,

           v.

MCNAIR LAW FIRM PA,

                 Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:12-cv-00895-JFA)


Argued:   May 13, 2014                      Decided:   June 23, 2014


Before NIEMEYER, GREGORY, and FLOYD, Circuit Judges.


Affirmed by published opinion.        Judge Niemeyer wrote      the
opinion, in which Judge Gregory and Judge Floyd joined.


ARGUED: Ronald L. Richter, Jr., BLAND RICHTER, LLP, Charleston,
South Carolina, for Appellant.   Robert E. Stepp, SOWELL GRAY
STEPP & LAFFITTE, LLC, Columbia, South Carolina, for Appellee.
ON BRIEF:   Eric S. Bland, BLAND RICHTER, LLP, Columbia, South
Carolina, for Appellant. William H. Jordan, SOWELL GRAY STEPP &
LAFFITTE, LLC, Columbia, South Carolina, for Appellee.




                                2
NIEMEYER, Circuit Judge:

      In a complex procedural context, we are called to construe

the proper scope of Federal Rule of Civil Procedure 60(a), which

authorizes       district      courts        to     correct          mistakes        found     in

judgments and orders.

      Employing        that   Rule,    the        South   Carolina       District        Court

revisited       two    sanctions    orders         it    had    entered       against        “the

Plaintiffs” in a private civil action                     more than a year earlier,

indicating      that    it    had   originally          intended       the    sanctions       to

apply      to    the     plaintiffs’         attorney,          Peter         A.T.     Sartin,

individually.          Accordingly, it entered a Rule 60(a) clarifying

order dated December 4, 2009, imposing the sanctions on Sartin.

Sartin hired McNair Law Firm PA (“the McNair Firm”) to represent

him   in    South      Carolina     and      to    appeal      the     district        court’s

clarifying order, but the McNair Firm filed the notice of appeal

two days late.         The appeal was thereafter voluntarily abandoned.

        Sartin commenced this malpractice action against the McNair

Firm based on the late filing, and the district court (through a

district    judge      different      from    the       one    who    presided       over     the

earlier action) granted the Firm’s motion for summary judgment.

The court concluded that Sartin suffered no injury because of

the late notice of appeal, inasmuch as the district court in the

earlier     action      properly    employed         Rule      60(a)     to     clarify      its

sanctions orders and, therefore, Sartin would not have succeeded

                                              3
on his appeal of that order, even had the notice of appeal been

timely filed.

     We agree and accordingly affirm.


                                              I

     In August 2006, California attorney Peter Sartin filed a

complaint    in     the    District      of       South    Carolina    on     behalf    of

Travelers Insurance Company, as subrogee of Commercial Metals

Company   (“CMC”),        and   CMC,    for       its   uninsured     losses,      against

Tamini    Transformatori,        SRL,    and        Southwest      Electric       Company,

demanding $17.7 million in damages arising from the failure of a

transformer in a CMC facility in South Carolina.                            During the

course of that litigation, Sartin noticed depositions for 14

Tamini witnesses in Milan, Italy.                   After deposing two, however,

Sartin unilaterally cancelled the remainder and left Milan.

     Claiming that Sartin’s actions during the course of the two

depositions and his abandonment of the remainder amounted to

abusive     and     sanctionable        conduct,          Tamini    filed     a     motion

requesting        that    the    court    impose          sanctions     against        “the

Plaintiffs,” pursuant to Federal Rules of Civil Procedure 26(c)

and 37(a).        At the conclusion of the hearing on the motion, the

court sharply rebuked Sartin for his behavior:

     I thought the conduct of Mr. Sartin was totally
     inappropriate.   And it was an egregious violation of
     any type of discovery and I do feel that sanctions are
     appropriate with regard to that.

                                              4
                                *         *          *

     And with regard to improperly limiting or terminating
     depositions, I find that that is a serious, serious
     issue. And after reviewing the video depositions that
     were provided to the court and reviewing those, those
     were very, very disturbing to me, because they appear
     to be one of the most blatant cases of abuse of
     depositions I have ever seen, and that kind of
     behavior will not be tolerated in this district.

     I don’t know what they do in Mr. Sartin’s district,
     but we don’t do that out here.   You do not instruct
     witnesses how to answer questions, you do not coach
     witnesses, you do not arbitrarily just get up and
     leave a deposition. That is totally inappropriate and
     I think deserving of sanctions.

In the written order granting sanctions, dated October 17, 2007,

the court stated that it found “sanctions to be appropriate with

respect to what it consider[ed] to be egregious discovery abuse

by   Plaintiffs.”      In   addition            to     imposing        orders       limiting

plaintiffs’    discovery,   the         court    ordered        “Plaintiffs”         to   pay

Tamini’s “costs, expenses, and attorneys’ fees,” in amounts to

be determined after further submissions.

     Following the issuance of the October 17, 2007 sanctions

order, Travelers and CMC retained the firm of Nelson Mullins

Riley   &    Scarborough    LLP,         in     lieu      of     Sartin,       to     assume

responsibility for the presentation of their case to the court.

     After     receiving    Tamini’s            submissions            on     its     costs,

expenses, and attorneys’ fees, which exceeded $1 million, the

district    court   conducted       a    hearing         on    April    25,     2008,     and


                                          5
concluded that “an appropriate sanction to compensate Tamini and

sanction the Plaintiffs for the numerous events that took place

culminating with the trip to Milan, Italy . . . is $750,000.”

The court rejected as a sanction Tamini’s motion to dismiss the

case.    The court also ordered the plaintiffs to pay attorneys’

fees    and   expenses     in    the   amount       of    $201,881.72       incurred    in

seeking to reopen or to re-depose the plaintiffs’ witnesses as a

result of the abuses in Italy.

       Through their new counsel, Travelers and CMC filed a motion

to clarify, modify, and amend the sanctions orders pursuant to

Federal Rule of Civil Procedure 54(b), noting that the district

court had “assessed such sanctions solely against the Plaintiffs

without considering whether . . . such sanctions should more

properly      be   assessed      instead     against       the   Plaintiffs’       former

counsel, Peter A. T. Sartin.”                    The motion requested that the

court    defer     the    payment      of    all    sanctions      until      after    the

completion of trial on the merits so that an evidentiary hearing

could be conducted for the purpose of allocating the sanctions

among    Sartin,     Travelers,        and       CMC.      Summarily        and   without

explanation, the court denied the motion.

       In October 2008, the parties settled the case, with the

defendants paying Travelers and CMC $5.5 million.                            As part of

the    settlement,       the    parties     waived       the   right   to    appeal    the

sanctions orders.

                                             6
      Sartin thereafter commenced an action against Travelers and

CMC   in   Texas      state    court    to       recover     his   attorneys’      fees.

Travelers and CMC filed a counterclaim, seeking to hold Sartin

responsible     for     both    the    sanctions       and     the    $2   million      in

attorneys’ fees they paid Nelson Mullins.                    In a summary judgment

motion filed in the Texas action, Sartin alleged that Travelers

and CMC “ha[d] no evidence to prove that any of the $951,881.72

in sanctions” assessed by the South Carolina District Court in

the   Tamini    case    “included       any      of   the    costs,    expenses,     and

attorneys’     fees    submitted       by    Tamini    pursuant       to   the   Court’s

Order dated October 17, 2007, or, if so, which of those costs,

expenses, or attorneys’ fees were for which of the specific acts

or failures to act by [Sartin] that allegedly were negligent.”

      To clarify the responsibility for sanctions, Travelers and

CMC returned to the South Carolina District Court in September

2009 and filed a motion under Federal Rule of Civil Procedure

60(a) to have the court clarify its “intent in its [October 17,

2007, and April 25, 2008] sanctions rulings.”                      Specifically, the

motion “request[ed] clarification as to whether any portion of

the   sanctions    that       [the    South      Carolina]    Court    issued     was   a

sanction for conduct that occurred after the Court’s written

order of October 17, 2007,” when Nelson Mullins was representing

the plaintiffs.        Sartin hired the McNair Firm to represent him

in opposing the motion of Travelers and CMC for clarification.

                                             7
     After   conducting       a    hearing   on    the   motion,       the    district

court   (through    the     same   district    judge     who     had   entered       the

sanctions    orders)      acted    pursuant       to   Federal    Rule       of    Civil

Procedure 60(a) and entered an order dated December 4, 2009,

granting the motion of Travelers and CMC to clarify the original

sanctions orders.         The court found that “[a]ll conduct that led

to the $951,881.72 sanction occurred prior to the October 17,

2007 order, while Sartin was counsel of record for Plaintiffs.”

The court further clarified that “[t]he entire monetary sanction

was for Sartin’s discovery abuses.”                 Finally, the court stated

that “[i]t was the court’s intent that Sartin, individually, be

assessed monetary sanctions based upon his conduct during the

course of his representation.”              It therefore held that “Sartin,

individually,      should    be    assessed       monetary     sanctions      in    the

amount of $951,881.72.”

     On behalf of Sartin, the McNair Firm appealed the district

court’s Rule 60(a) clarification order, but it filed the notice

of appeal two days late.             The Firm filed a motion requesting

that the district court approve the late filing of the appeal,

which the court denied.             The Firm then filed a second appeal

from the order denying its motion to file an out-of-time appeal

and from the court’s earlier Rule 60(a) clarification order.

Although this court heard arguments on the two appeals, it never

issued an opinion because Sartin, Travelers, and CMC settled the

                                        8
Texas    case   with     mutual   releases,    and    Sartin   instructed    the

McNair Firm to dismiss the two appeals taken with respect to the

Rule 60(a) clarification order.

     Sartin then commenced this action against the McNair Firm,

alleging legal malpractice.            He claimed that the McNair Firm’s

failure to file a timely notice of appeal in the earlier action

was a proximate cause of his failure to recover attorneys’ fees

against Travelers and CMC in the Texas case.              The district court

(through a different district judge) granted the McNair Firm’s

motion for summary judgment by order dated December 5, 2012,

holding that Sartin had suffered no injury as a result of the

Firm’s    failure   to    file    a   timely   appeal   because    “the   Fourth

Circuit     would   not    have   reversed     [the   district    court’s   Rule

60(a)] Clarification Order” entered in the earlier case.

        This appeal followed. 1


                                        II

     The parties agree on the legal framework for this case.                 In

order for Sartin to succeed on his legal malpractice claim, he

must show that the McNair Firm’s failure to timely appeal the

Rule 60(a) clarification order in the earlier action caused his

injury.     See Argoe v. Three Rivers Behavioral Ctr. & Psychiatric

     1
       Sartin died at the end of 2012, and the executor of his
estate is prosecuting this appeal. For clarity, we continue to
refer to the appellant as Sartin.


                                         9
Solutions,       697 S.E.2d 551,    555       (S.C.    2010).        This      requires

showing that the McNair Firm’s negligence was a “but for” cause

of the injury.          See Eadie v. Krause, 671 S.E.2d 389, 393 (S.C.

Ct. App. 2008) (“Proximate cause requires proof of causation in

fact    and     legal     cause.         Causation          in    fact     is   proved    by

establishing the plaintiff’s injury would not have occurred ‘but

for’      the      defendant’s          negligence”              (citation         omitted)).

Accordingly, Sartin “must show [that he] most probably would

have been successful in the underlying suit if [the McNair Firm]

had     not     committed    the        alleged       malpractice.”             Summer    v.

Carpenter,       492 S.E.2d 55,    58        (S.C.    1997).          The     relevant

question, therefore, is whether Sartin’s original appeal to the

Fourth Circuit from the Rule 60(a) clarification order would

have been successful had the notice of appeal been timely filed.

       Sartin     contends       that    the    district         court’s     clarification

order    was     not    authorized       by     Rule    60(a)       and    therefore     was

erroneously entered.             He argues that Rule 60(a) has a “limited

application”       that   only     allows       courts      “to    clarify      de    minimis

clerical mistakes such as typographical errors, or to fill-in

gaps in a judgment,” and no clerical mistake was involved in the

entry of the sanctions orders.                      Thus, he argues, the district

court exceeded the scope of its Rule 60(a) authority by imposing

sanctions on him individually.                      In addition, Sartin contends

that “there [was] nothing remotely ambiguous or vague about [the

                                               10
sanctions orders]” because they were issued exclusively against

“Plaintiffs” and there was no indication that the court intended

to sanction him.     Accordingly, Sartin maintains that his appeal

of the court’s Rule 60(a) clarification order would have been

successful had it been timely filed.

     The McNair Firm argues, to the contrary, that the district

court acted within its discretion in issuing the clarification

order.     It contends that “Rule 60(a) is broader than Sartin

argues” in that it allows a court to clarify its earlier order

to conform with its intent at the time it issued the order.            In

short, it claims that “the district court’s original intent is

controlling.”       Under   this   standard,   it   argues    that    “the

uncontroverted evidence establishes that [the district court’s]

original intent in issuing [its] sanctions order was to sanction

Sartin individually.”       Accordingly, the McNair Firm maintains

that Sartin’s appeal of the court’s Rule 60(a) clarification

order would not have been successful had the appeal been timely

noticed.

     The    issue   thus    presented   is   whether   Rule   60(a)    is

sufficiently broad to have authorized the district court in the

earlier case to give effect to its original intent to impose

sanctions on Sartin, individually, even though the change was

not the correction of a clerical mistake.



                                   11
       Federal Rule of Civil Procedure 60(a) authorizes a court to

“correct a clerical mistake or a mistake arising from oversight

or omission whenever one is found in a judgment, order, or other

part    of   the     record.”         The    Rule      gives    the     district    court

discretionary authority, and a court of appeal’s review is for

abuse of discretion.            See Caterpillar Fin. Servs. Corp. v. F/V

Site Clearance I, 275 F. App’x 199, 204 (4th Cir. 2008) (per

curiam) (citing Kocher v. Dow Chem. Co., 132 F.3d 1225, 1229

(8th Cir. 1997)).            Discretion, such as Rule 60(a) confers, may

be abused “by an exercise that is flawed by erroneous factual or

legal premises.”            James v. Jacobson, 6 F.3d 233, 239 (4th Cir.

1993).

       Clearly,      Rule    60(a)    allows,     as    Sartin    notes,     courts      to

perform mechanical adjustments to judgments, such as correcting

transcription errors and miscalculations.                      In the same vein, the

Rule is properly utilized “‘to perform a completely ministerial

task’ (such as ‘making a judgment more specific in the face of

an   original       omission’).”        Caterpillar,       275     F.    App’x     at   204

(quoting Kosnoski v. Howley, 33 F.3d 376, 379 (4th Cir. 1994)).

And we have cautioned that a court may not employ Rule 60(a) to

reconsider      a    matter    that    has    already     been    decided.         As    we

explained:

       The basic distinction between clerical mistakes and
       mistakes that cannot be corrected pursuant to Rule
       60(a) is that the former consist of blunders in

                                             12
       execution whereas the latter consist of instances
       where the court changes its mind, either because it
       made a legal or factual mistake in making its original
       determination, or because on second thought it has
       decided to exercise its discretion in a manner
       different from the way it was exercised in the
       original determination.

Rhodes v. Hartford Fire Ins. Co., 548 F. App’x 857, 859-60 (4th

Cir. 2013) (per curiam) (quoting In re Walter, 282 F.3d 434, 440

(6th Cir. 2002)); accord Rivera v. PNS Stores, Inc., 647 F.3d
188, 194 (5th Cir. 2011) (“Clerical mistakes, inaccuracies of

transcription, inadvertent omissions, and errors in mathematical

calculation are within Rule 60(a)’s scope; missteps involving

substantive legal reasoning are not” (emphasis added) (footnote

omitted)).

       But,   contrary   to    Sartin’s      argument,     Rule    60(a)    is   not

confined just to fixing typographical and other clerical errors.

The Rule’s text also authorizes a court to correct “a mistake

arising from oversight or omission.”                Fed. R. Civ. P. 60(a).

Such a mistake occurs when there is an inconsistency between the

text of an order or judgment and the district court’s intent

when it entered the order or judgment.              A “mistake arising from

oversight     or   omission”   also     includes    an    unintended   ambiguity

that    obfuscates    the     court’s    original        intent.     Rule    60(a)

authorizes a district court to correct either such mistake to

conform the text with its original intent.                    See Garamendi v.

Henin, 683 F.3d 1069, 1079 (9th Cir. 2012) (“Rule 60(a) allows

                                        13
for clarification and explanation, consistent with the intent of

the   original      judgment,   even   in    the   absence   of    ambiguity,    if

necessary for enforcement” (emphasis added)); Rivera, 647 F.3d

at 195 (“A district court’s authority under Rule 60(a) is also

limited   to     making    corrections      that    are   consistent     with   the

court’s intent at the time it entered the judgment” (emphasis

added)); Agro Dutch Indus. Ltd. v. United States, 589 F.3d 1187,

1192 (Fed. Cir. 2009) (“Courts enjoy broad discretion to correct

clerical errors in previously issued orders in order to conform

the   record   to    the   intentions    of   the    court   and   the   parties”

(emphasis added)); Walter, 282 F.3d at 441 (“[A] court properly

acts under Rule 60(a) when it is necessary to ‘correct mistakes

or oversights that cause the judgment to fail to reflect what

was intended at the time of trial’” (emphasis added) (quoting

Vaughter v. Eastern Air Lines, Inc., 817 F.2d 685, 689 (11th

Cir. 1987))); Burton v. Johnson, 975 F.2d 690, 694 (10th Cir.

1992) (“A District Court is not limited under Rule 60(a) to the

correction     of    clerical    mistakes      arising     from    oversight     or

omission.      Rather, a district court may also invoke Rule 60(a)

to resolve an ambiguity in its original order to more clearly

reflect its contemporaneous intent and ensure that the court’s

purpose is fully implemented” (emphasis added)).

      In sum, the scope of a court’s authority under Rule 60(a)

to make corrections to an order or judgment is circumscribed by

                                        14
the court’s intent when it issued the order or judgment.                        And

the   court’s      original     intent        “may     be   ascertained    through

consideration of contemporaneous documents, such as a memorandum

opinion     or    transcript,      and   by     the     presiding     judge’s   own

subsequent statements regarding his intent.”                      Rhodes, 548 F.

App’x at 860; accord Rivera, 647 F.3d at 197 (“‘[A] judge’s own

subsequent statements of his intent’ are reliable evidence in

the Rule 60(a) context” (alteration in original) (quoting In re

Jee, 799 F.2d 532, 535 (9th Cir. 1986))).

      Here, the district court’s intent at the time it issued the

sanctions orders was manifested both by what the court later

stated about its intent and by contemporaneous documents.                        In

the Rule 60(a) clarification order, the court stated, “It was

the   court’s     intent    that    Sartin,          individually,    be   assessed

monetary sanctions based upon his conduct during the course of

his representation.”        The court’s statement about its own intent

is reliable evidence.         See Rivera, 647 F.3d at 197.

      And   the    contemporaneous       evidence        strongly    supports   the

court’s statement.         During the hearing when the district court

first considered whether to impose sanctions, the court focused

entirely    on    the   conduct     of    Sartin        without   suggesting    any

complicity or fault on the part of his clients.                     It stated, for

example:



                                         15
        I thought the conduct of Mr. Sartin was totally
        inappropriate.   And it was an egregious violation of
        any type of discovery and I do feel that sanctions are
        appropriate with regard to that.

                                   *        *       *

        I don’t know what they do in Mr. Sartin’s district,
        but we don’t do that out here.   You do not instruct
        witnesses how to answer questions, you do not coach
        witnesses, you do not arbitrarily just get up and
        leave a deposition. That is totally inappropriate and
        I think deserving of sanctions.

(Emphasis added).           Moreover, the conduct that drew the court’s

ire -- Sartin’s handling of discovery -- was not the type of

conduct in which Sartin’s clients would typically participate.

Indeed, Sartin has pointed to no evidence in the record -- and

we can find none -- suggesting that the court was concerned

about       any   conduct   of   Sartin’s       clients.   The   contemporaneous

evidence thus supports the court’s later statement that it had

always intended to sanction Sartin individually. 2               See Sanchez v.



        2
       Indeed, during the hearing on the Rule 60(a) motion to
clarify the sanctions orders, the district court repeatedly made
this point, speaking for instance to Sartin’s counsel:

        Court:      Let me just ask you this question.     In my
                    October [17] order I made the statement that
                    the conduct of Mr. Sartin [was] totally
                    inappropriate, it was an egregious violation
                    of any type of discovery and I did feel that
                    sanctions [were] appropriate with regard to
                    that, and specific reference to Mr. Sartin’s
                    conduct, and I was referencing the Italy
                    depositions. What about that is not clear as
                    to what my intent was?



                                        16
City of Santa Ana, 936 F.2d 1027, 1033 (9th Cir. 1990) (holding

that the district court had the authority to correct a prior

judgment     under       Rule     60(a)    since      there     was    no    reason    in   the

record to doubt the district judge’s statements of his prior

intent).

       To   be    sure,     the    text    of    the    district        court’s     sanctions

orders imposed sanctions only on “Plaintiffs.”                           But this mistake

can perhaps be explained by the fact that Tamini’s motion, which

only    requested          sanctions        against       “Plaintiffs,”             frequently

conflated        Sartin    and     his    clients.        For       example,     the     motion

explained        that    “Mr.     Sartin    inexplicably         left       [Italy]    without

providing        any     notice    to     Tamini”       but     later       complained      that

“Plaintiffs        rendered       [Tamini’s          preparation]       an    extraordinary

waste of time and resources by inexplicably and without notice

leaving Italy.”            (Emphasis added).             In granting the sanctions

motion, the court likewise focused on “Plaintiffs” generally.

Nevertheless, the record indicates that the court’s exclusive

motivation for imposing sanctions was the personal conduct of

Sartin himself in conducting discovery.                          Thus, notwithstanding

the    district         court’s    use     of    the     term    “Plaintiffs”          in   its

sanctions orders, we conclude that the court’s later statement



       Counsel     for Sartin:             Nothing      that    I     know    of,   Your
                    Honor.



                                                17
that     it    had     always    intended       to    impose    sanctions   on     the

plaintiffs’ attorney is supported by the record.

       To hold otherwise, we note, would call into question the

veracity of a declaration made by the district court about its

own intent.          In order to find the district court’s explanation

of its intent suspect, the contrary evidence would have to be

especially clear.           In the record before us, it is not.

       At bottom, we conclude that the district court’s original

intent    was    to     impose      sanctions    on   Sartin    individually      and,

therefore, that the court did not abuse its discretion in giving

effect to that intent in its Rule 60(a) clarification order.

Because we conclude that the district court in the earlier case

properly employed Rule 60(a), we affirm the district court’s

conclusion in this case that the McNair Firm’s failure to appeal

the    earlier       Rule   60(a)    clarification      order   caused    Sartin    no

injury.


                                          III

       Sartin’s other arguments require less discussion.

       First, he contends that the district court’s issuance of

its    Rule    60(a)    clarification       order     was   improper    because    the

matter had already been litigated pursuant to the earlier Rule

54(b) motion of Travelers and CMC to allocate sanctions, which

the    court    summarily       denied.     Sartin     argues    that   “Rule    60(a)


                                           18
cannot    be     used     to     revisit    a    matter       that        has    already    been

adjudicated.”          The district court’s Rule 54(b) ruling, however,

did not conclude, either explicitly or implicitly, that Sartin

should not be liable for sanctions.                     The ruling itself contained

no explanation.            Moreover, its context and the record do not

supply an explanation.             We do note, however, that the Rule 54(b)

motion requested not only an allocation of the sanctions but

also a delay of payment to Tamini until after the trial on the

merits    of     the     case.      The     district         court    could       simply    have

determined       not     to     delay     payments       to     Tamini          while    Sartin,

Travelers,       and     CMC    squabbled       over    allocation.              As     such,   we

cannot conclude that the court’s Rule 54(b) ruling evinced an

intent    to     spare    Sartin     from    sanctions.              We    therefore      reject

Sartin’s argument that the district court’s denial of the Rule

54(b) motion barred the court from later issuing its Rule 60(a)

clarification order.

        Sartin    also         contends     that       the    district          court     lacked

jurisdiction to issue its Rule 60(a) clarification order because

that litigation had been finally dismissed over a year before it

issued the order.              The case was dismissed on October 20, 2008,

and the Rule 60(a) clarification order was issued on December 4,

2009.     But Sartin properly concedes that “Rule 60(a) . . . has

no time limit.”               See Fed. R. Civ. P. 60(a) (“The court may

correct a clerical mistake or a mistake arising from oversight

                                                19
or omission whenever one is found in a judgment, order, or other

part of the record” (emphasis added)); Scola v. Boat Frances,

R., Inc., 618 F.2d 147, 152 (1st Cir. 1980) (“Under Rule 60(a) a

clerical    mistake        in   a   judgment     or   other    error    arising    from

oversight or omission may be corrected by the court ‘at any

time’”).    The Rule would lose much of its vitality if it were

not   available       to    correct       mistakes    in    final   judgments,     and

nothing in the language of the Rule suggests such a limitation.

Courts have frequently issued Rule 60(a) clarifications after

litigation has been finally concluded.                      See, e.g., Rivera, 647
F.3d at 191 (affirming a correction of summary judgment from

“with    prejudice”        to   “without      prejudice”);      United    States    v.

Mansion House Ctr. North Redevelopment Co., 855 F.2d 524, 527

(8th Cir. 1988) (per curiam) (rejecting the argument that Rule

60(a)    “was   not    intended      to    permit     the   reopening    of   a   final

judgment”); Jackson v. Jackson, 276 F.2d 501, 502-03 (D.C. Cir.

1960) (affirming an adjustment of child support five years after

the original judgment).             As such, we conclude that the district

court had jurisdiction to enter its Rule 60(a) clarification

order.

      For the reasons given, we affirm the summary judgment of

the district court.



                                                                              AFFIRMED

                                            20